Citation Nr: 1432578	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  09-18 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a duodenal ulcer.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to July 1966.  He is the recipient of decorations, to include the Purple Heart medal and Combat Infantryman's Badge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia which denied the claim to reopen the claim of entitlement to service connection for a duodenal ulcer.  In November 2013, the Board reopened the claim and remanded the claim for service connection for further evidentiary development.  In a June 2014 supplemental statement of the case, the RO denied the claim, and the case is again before the Board for further appellate proceedings.      

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the June 2013 Board hearing presided over by the undersigned Veterans Law Judge.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In November 2013, the Board directed the AOJ to request treatment records from the Decatur, Georgia VAMC from 1971-1979, and from the Dublin, Georgia VAMC from 1970 to 1979, and noted that the unavailability of any records should be specifically documented in the claims file.  The Board also directed the AOJ to afford the Veteran a VA examination and directed the VA examiner to provide an opinion as to whether a duodenal ulcer manifested in service or within one year after separation from service or is otherwise related to service.  The Board also directed the VA examiner to provide an opinion as to whether the Veteran's PTSD caused or aggravated a duodenal ulcer.  The examiner's attention was directed to the Veteran's credible testimony that he experienced diarrhea and abdominal symptoms in service and immediately after service.

First, the AMC requested a copy of medical records from January 1971 to December 1979, from both the Atlanta VAMC (located in Decatur) and the Dublin VAMC.  See December 2013 request.  In December 2013, the AMC received a response from the Atlanta VAMC stating that no records were available.  In a February 2014 Report of General Information, the AMC indicated that there was a negative reply from the Atlanta VAMC and the Dublin VAMC for treatment records for January 1971 to December 1979; however, there is no record of the negative response from Dublin.  Therefore, the AOJ is asked to confirm that Dublin records are unavailable and fully document the findings in the record.

Second, the Veteran was afforded a VA examination in January 2014.  The examiner opined that the Veteran's stomach disability was less likely than not related to service.  The examiner noted that review of the claims file indicated that the Veteran was discharged from active duty in 1966 and he reported that he developed problems with bleeding duodenal ulcer in 1968-1969.  The examiner stated, "Therefore based on Veteran's given history, his ulcer occurred 2-3 years after release from active duty.  In regards to whether his ulcer is related to military service, there is no medical documentation in his military record and it is not medically possible to determine a cause and/or relationship."  Because the examiner's rationale is based on the lack of medical documentation in service only and does not address the Veteran's lay contentions regarding symptoms in service and immediately thereafter, the January 2014 opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The examiner then deferred the question of whether the Veteran's duodenal ulcer was caused or aggravated by his service-connected PTSD to a psychologist.  

The Veteran was then afforded a VA psychiatric examination in May 2014.  Regarding a duodenal ulcer, the examiner opined, "Such medical problems are also not included as recognized symptoms of PTSD.  As such, considering times of onset and the [January 2014 opinion], it is my opinion that it is less likely than not that PTSD has caused the [Veteran's] medical condition of duodenal ulcer."  

Thus, the January 2014 and May 2014 VA examiners did not address whether the Veteran's PTSD aggravated a duodenal ulcer.  Because the AOJ did not obtain an adequate opinion regarding whether the Veteran's duodenal ulcer is related to service and an opinion regarding whether the Veteran's PTSD aggravated a duodenal ulcer, the AOJ's actions are not in conformity with the Board's November 2013 remand directives.  Accordingly, this matter must again be remanded to obtain a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding treatment records regarding a duodenal ulcer, specifically to include private treatment records from Dr. H. dated since 2007, including copies of any EGD procedure in 2007.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.  

2. Confirm whether VA treatment records from the Dublin, Georgia VAMC dated from 1970-1971 are in fact unavailable.  All attempts to fulfill this development must be documented in the claims file.  

Associate any records obtained with the claims file.

3. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. After completing the above development, schedule the Veteran for a VA medical examination.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

(a) Opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer manifested in service or within one year after service, or is otherwise etiologically related to service.  
  
The examiner's particular attention is invited to the Veteran's testimony as to experiencing diarrhea and abdominal symptoms in service and immediately after service, and receiving treatment shortly after service.  See November 1973 Form 21-526; July 2007 Veteran statement; June 2013 Board transcript at p. 4.

Please note that a lack of medical documentation in service alone is not sufficient to render lay evidence not credible.  

(b) If a duodenal ulcer is not related to service, opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer was caused by PTSD, to include stress from PTSD.  

(c) If a duodenal ulcer is not related to service or PTSD, opine whether it is at least as likely as not (probability of 50 percent) that a duodenal ulcer was aggravated (i.e., worsened) beyond the natural progress by PTSD, to include stress from PTSD.  

If aggravation is found, the examiner should address the following medical issues: 

(1) the baseline manifestations of the Veteran's disability found prior to aggravation; and 

(2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.  

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010)

5. To help avoid future remand, the RO is asked to ensure that the required actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner (e.g., a complete rationale for any opinion is not provided), please undertake corrective action before the claims file is returned to the Board.  

6. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claim on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



